DETAILED ACTION
Claims 2-3, 5-6, 8-9, 11-13, and 15-25 are presented for examination.
Claims 2, 3, 5, 8, 9, 11, 13, and 15 have been amended.
Claims 1, 4, 7, 10, and 14 have been cancelled.
Claims 16-25 have been newly presented.
This office action is in response to the amendment submitted on 29-AUG-2022.
Examiner amendment entered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Fay 48504 on 9/8/2022.
The application has been amended as follows: 

16. (Currently Amended) The method of claim 
17. (Currently Amended) The method of claim 
18. (Currently Amended) The method of claim 
19. (Currently Amended) The method of claim 

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn.
 
Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are moot per canceling of Claims 1 and 7.  The rejection of Claims 1 and 7 under 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 113 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The Written Opinion of PCT/US2017/054072 dated 04/05/2018 cites US 2009-0281776 A1 (CHENG et al.) 12 November 2009 and US 2011-0082676 A1 (BRATVEDT et al.) 07 April 2011.
Independent Claim 1 has been cancelled and therefore the rejection is moot.
Independent Claim 2 is rejected under inventive step regarding CHENG and BRATVEDT. However, the amended claims contain the elements of selecting simulations from a plurality simulations based on criteria using the weighted average or tpfa.

The European search opinion of EP 17857440 dated 04/24/2020 cites the additional references of US 2009/281776 A1 (CHENG QIAN-YONG [US] ET AL), US 2011/082676 A1 (BRATVEDT FRODE [NO] ET AL), R Potsepaev ET AL: "SPE 118979 Multipoint Flux Approximations via Upscaling", 2 February 2009, SPE-118979-MS, and T B Jonsthovel ET AL: "SPE-183844-MS Enhanced Discretization for Improved Stability of Thermal Simulation", 6 March 2017, SPE-183844-MS. Section 3.3 states “Notwithstanding this clarity objection the division agrees with the inventive step objection (Art 56 EPC) made in the Written Opinion of the International Searching Authority for claim 2,8 and 13.” As discussed above, the written opinion of the international searching authority has been overcome by amendment. Further, the additional cited references do not appear to teach the amended limitations.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claims 2, 8, and 13, specifically

executing, using the digital reservoir model, a plurality of simulations to generate a plurality of simulation results, wherein each of the plurality of simulations comprises a corresponding set of inputs that are different amongst the plurality of simulations, 
…
responsive to the threshold being satisfied, calculating a third value of the reservoir property as a weighted average of the first value of the reservoir property and the second value of the reservoir property, and applying the third value of the reservoir property to the first neighbor cell; or 
responsive to the threshold failing to be satisfied, calculating a fourth value of the reservoir property using a two point flux approximation scheme, and applying the fourth value to the first neighbor cell; and 
selecting, from the corresponding set of inputs of the plurality of simulations, a selected set of inputs that correspond to a particular simulation result of the plurality of simulation results, wherein the particular simulation result matches one or more criterion, and wherein selecting is performed by an analyzer that takes, as input, at least the plurality of simulation results, and generates, as output, the selected set of inputs

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-3, 5-6, 8-9, 11-13, and 15-25 are allowed..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146